DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 drawn to a process in the reply filed on January 28, 2021 is acknowledged. Claims 11-15 are currently withdrawn. 

Information Disclosure Statement
The information disclosure statement filed August 4, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 12, line 20). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites heating honey “in order to melt any said crystalline particulate within said honey” and it is unclear if the honey would still be heated if it was determined to be no crystallized particulates present (claim 1). 
Regarding claim 5, the claim requires the step of filtering “to remove any large particles” and it is unclear if the product is to be filtered regardless of the presence of “large particles” or not. 
Claim 5 recites, “large particles” which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what would be considered “large”.
Regarding claim 9, the claim depends from itself. For the claim to have proper antecedent basis the claim should depend from claim 8. However, as the claim is directed to a method of using the liquid concentrate it should be an independent claim. 
Claim 9 recites, “the method for manufacturing a liquid beverage concentrate…including the step of adding said gelatin capsule containing said liquid beverage concentrate mixture to a container of water or milk so that said gelatin capsule dissolves therein and said liquid beverage concentrate mixture is mixed with said water or milk.” It is unclear how the claim is directed to a method of manufacturing a liquid concentrate when it directed more to a method of using the manufactured concentrate. Applicant is advised to amend the claim to reflect the intended method. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opletal et al., EP 3153031 in view of Yanniotis et al., Effect of moisture content on the viscosity of honey at different temperatures.  
Regarding claims 1, 10, Opletal teaches a method for manufacturing a liquid beverage concentrate mixture comprising the steps of providing honey and Matcha tea in a weight ratio of 12 to 20:1 (~5-8% tea in the mixture and ~92-95% honey) [0010] and mixing to obtain a homogenous mixture [0005] and transferring at least a portion of said liquid beverage concentrate mixture to packaging for sale; and sealing said packaging [0005, 0011-0012]. 	
Opletal’s teaching of providing honey and Matcha tea in a weight ratio of 12 to 20:1 or ~5-8% of tea and ~92-95% honey encompasses the presently claimed ranges (claim 10) and as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, it would have been obvious to one of ordinary skill in the art to optimize the amount of tea and honey in the mixture based on desired taste preference.  
It is noted that Opletal teaches the product consistency as “paste”, which is herein considered a thick liquid given the teaching of Matcha tea particle size and the honey:tea ratio [0008-0010]. 
Opletal does not expressly disclose determining the percentage of water in the honey or determining whether the honey includes any crystallized particles. 

Regarding claim 2, claim 1 is applied as stated above. As stated above, the prior at teaches the moisture content of honey “must not exceed 20%”. As such, it would have been obvious to one to dehumidify honey until it contains a moisture content of 20% or less. One would have been motivated to do so for the reason of obtaining a crystal free, free-flowing product, 
Regarding claim 7, claim 1 is applied as stated above. Opletal teaches packaging the product in a “plastic tub-shaped container” (herein considered a pouch) [0011] or glass containers [0012].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opletal et al., EP 3153031 in view of Yanniotis et al., Effect of moisture content on the viscosity of honey at different temperatures in view of Singer, US 9392,814.
Regarding claims 8 and 9, modified Opletal is applied to claim 1 as stated above. Opletal teaches packaging the mixture but does not expressly disclose wherein the package is a gelatin capsule. 
Singer teaches a water-soluble shell used to encapsulate additives, made from a gelatin material, and which is placed in water where it dissolves and releases the additive (col. 1, lines 30-65). Singer teaches the self-containing package is conveniently used and allows for a less expensive flavored product (vol. 4, line 1-30). Thus, it would have been obvious for one of ordinary skill to package the mixture of modified Opletal in the gelatin packaging taught by Singer to provide consumers with a convenient, less expensive beverage. 

Claim 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, CN101700091 in view of Yanniotis et al., Effect of moisture content on the viscosity of honey at different temperature.
Regarding claim 1, Lu teaches a method for manufacturing a liquid beverage concentrate mixture comprising providing honey in a first container; adding 3 parts by weight of tea extract of the mixture; stirring said honey and extract mixture “well” (homogenous mixture) to form a liquid beverage concentrate mixture; transferring at least a portion of sad liquid beverage concentrate mixture for bottling (sealing the package) (summary of invention; example 1). 
Lu’s teaching of providing tea in “2-6 parts of green tea juice” (summary of invention) encompasses the presently claimed range of 3-10% by weight and as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 
Lu does not expressly disclose determining the percentage of water in the honey or determining whether the honey includes any crystallized particles. 
Yannitois teaches the effect of moisture content on the viscosity of honey at different temperatures and teaches, “[v]iscosity of honey is influenced by temperature, moisture content, as well as the presence of crystals and colloids in the product….High moisture content could accelerate crystallization” (Introduction) and that “moisture content of honey usually varies from 14-18%, but it must not exceed 20%” (Results and discussion). Thus, while Lu does not expressly recite determining the percentage of water in the honey or determining whether the honey includes any crystallized particles, it would have been obvious for one to do so ensure the honey would easily mix and form the desired product. 
Regarding claim 2, claim 1 is applied as stated above. Lu teaches heating the honey but does not expressly disclose obtaining a specific water content. Yannitois teaches “moisture content of honey usually varies from 14-18%, but it must not exceed 20%” (Results and discussion). Thus, it would have been obvious for one to heat the honey of Lu to obtain the “usual” moisture content.
Regarding claim 3, claim 1 is applied as stated above. Lu teaches heating the honey but does not expressly disclose the claimed heating temperature. However, it would have been with the normal level of one of ordinary skill in the art to determine heating temperature based on the desired honey viscosity. Moreover, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum or workable heating temperature involves only routine skill in the art.
Regarding claim 4, claim 1 is applied as stated above. Lu teaches adding additional ingredients/flavorings to the mixture (ex. 1).
Regarding claim 5, claim 1 is applied as stated above. Lu teaches filtering the mixture (ex. 1).
Regarding claim 6, claim 1 is applied as stated above. Lu teaches the addition of bamboo vinegar (a liquid spice).
Regarding claim 7, claim 1 is applied as stated above. Lu teaches bottling. 
Regarding claim 10, claim 1 is applied as stated above. Lu teaches 80-90 parts honey (summary of invention). Lu’s teaching of providing honey in 80-90 parts by weight by weight of the mixture encompasses the presently claimed range of “about 85%” by weight and as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, it would have been obvious to one of ordinary skill in the art to optimize the amount of honey in the mixture based on desired taste preference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799